Opinion by
Oliver, P. J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) whistling balloons, rubber or feather balloons, and noisemakers, at 45 percent under paragraph 409, as articles composed in part of bamboo, Abstract 40493 followed; (2) siren whistles and kazoos at 45 percent under paragraph 397, Abstracts 39948, 40480, 44122, and 32264 followed; and (3) fur dogs or fur animals at 50 percent-under paragraph 1519 (e) following Abstract 41823. Protests sustained in part.